Citation Nr: 1735877	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  13-03 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for service-connected diabetes mellitus, type II, with noncompensable erectile dysfunction and diabetic retinopathy with right eye macular edema.

2.  Entitlement to a separate compensable disability rating for service-connected diabetic nephropathy. 


REPRESENTATION

Appellant represented by:	Francis P. Kehoe, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant 

ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had honorable active military service from May 1978 to May 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, in which the RO not only denied the issue on appeal but also denied service connection for ischemic heart disease (IHD) as secondary to exposure to herbicides.  The Veteran disagreed with the denial of both claims.  In addition, in an April 2012 rating decision, the RO denied service connection for posttraumatic stress disorder (PTSD) and depressive disorder, with which denial the Veteran also disagreed.  The Veteran perfected appeals seeking service connection for IHD, PTSD and depressive disorder and an increased disability rating for service-connected diabetes mellitus, type II (diabetes).  

The Veteran appeared and testified at a Board hearing held at the RO before the undersigned Veterans Law Judge in May 2013.  A transcript of this hearing is associated with the claims file.  Thereafter, in March 2015 decision, the Board granted service connection for PTSD but denied it for a depressive disorder.  It further remanded the claims for service connection for IHD and increased disability rating for diabetes for additional development.  Subsequently, in a March 2017 rating decision, the RO granted service connection for coronary artery disease/IHD as associated with herbicide exposure effective April 5, 2015.  Consequently, the Board finds that, as to that issue, the benefits sought on appeal have been granted in full and the Board has no further jurisdiction over that issue.  

Consequently, the only the Veteran's claim for an increased disability rating for his service-connected diabetes with erectile dysfunction remains on appeal.  However, in the March 2017 rating decision, the RO also granted service connection for diabetic retinopathy with right eye macular edema and diabetic nephropathy as secondary to the Veteran's service-connected diabetes, and, as these conditions were evaluated as noncompensable, they were included within the 20 percent disability rating given for the Veteran's service-connected diabetes as required by the rating criteria.  Consequently, the Board finds those conditions are now for consideration as part of the Veteran's service-connected diabetes currently being evaluated on appeal and, therefore, the Board has recharacterized the issues on appeal.

The issue of entitlement to a separate compensable disability rating for service-connected diabetic nephropathy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's diabetes has been manifested by the need for treatment with insulin and/or oral medications and a restricted diet but not by regulation of activities requiring avoidance of strenuous occupational and recreational activities. 

2.  The Veteran's erectile dysfunction is not productive of either deformity of the penis or atrophy of both testicles.

3.  The Veteran's diabetic retinopathy with right eye macular edema is not productive of a loss of visual acuity, a defect in visual fields or incapacitating episodes.

5.  The Veteran's diabetes with erectile dysfunction and diabetic retinopathy with right eye macular edema does not represent an exceptional disability picture.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for diabetes with erectile dysfunction and diabetic retinopathy with right eye macular edema are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3 and 4.7; 4.79 and Diagnostic Codes 6006, 6066 and 6069; 4.115a, 4.115b and Diagnostic Codes 7522-23; and 4.120 and Diagnostic Code 7913 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially the Board finds that, with respect to the claims discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Neither the Veteran nor his representative has argued otherwise.

The Veteran is service-connected for diabetes that has been evaluated as 20 percent disabling.  He has also been service-connected for erectile dysfunction and diabetic retinopathy with right macular edema as complications of his diabetes but these conditions have each been found to be noncompensably disabling and, thus, have been evaluated with his diabetes as required by the rating criteria.  (The Board also notes the Veteran has been service-connected for diabetic nephropathy; however, the issue of whether a separate compensable disability rating for this condition is warranted is discussed in the Remand section below as additional development is required prior to a final adjudication of that issue.)  The Veteran contends that a higher disability rating for his service-connected diabetes is warranted because his diabetes requires him to takes insulin, to have a restricted diet and to regulate his activities.  See February 2013 VA Form 9; see also, May 2017 VA Form 9 submitted by the Veteran's representative.  At the Board hearing in May 2013, the Veteran did not specifically testify as to what specific rating criteria he believes are met that warrant a higher disability rating.  Rather he merely testified that he was taking insulin for his diabetes and this medication makes him dizzy and tired so that he falls asleep in his chair.

Type II diabetes mellitus is evaluated under 38 C.F.R § 4.119a, DC 7913.  Under DC 7913, the current 20 percent rating assigned contemplates diabetes requiring the use of insulin or an oral hypoglycemic agent, and a restricted diet.  

A higher 40 percent rating under DC 7913 is warranted for diabetes requiring insulin, restricted diet, and regulation of activities.  Id.  

A 60 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Id.  

Finally, a 100 percent rating is warranted for diabetes requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.   

As the Veteran filed his claim for an increased disability rating for his service-connected diabetes in May 2010, the Board notes that the appeal period begins in May 2009.  See 38 C.F.R. § 3.400(o).  VA treatment records from May 2009 forward confirm a diagnosis of type II diabetes mellitus.  Treatment records through 2009 and 2010 show treatment consisted of oral medication twice daily (Metformin, 500 mg) and insulin twice a day (initially NPH insulin, but then changed to Novolin 70/30 in August 2009) with restriction of diet.  The treatment notes also indicate that the Veteran was overweight and that he was counseled about regular exercise and monitoring his diet.  They show he was exercising by going to the gym for at least an hour a day in 2009; and, in 2010, walking five miles a day in addition to going to the gym.  Subsequent treatment records show the Veteran had periods of noncompliance with his treatment regimen that affected the control of his diabetes, for example, in March 2010, it was noted that the Veteran was non-compliant with his diet and had stopped taking his insulin a few months before.  

Furthermore, it appears that sometime after June 2014, the Veteran completely stopped taking insulin to treat his diabetes as it disappeared off his medication list in August 2014, but it is unclear why this happened.  The Board acknowledges that the treatment records contain two periods of hospitalization in December 2014 and November 2015 during which the Veteran's diabetes was treated with sliding scale insulin rather than his oral medication.  However, with the exception of those brief inpatient periods, from August 2014 to January 2017, it appears the Veteran's diabetes was solely treated with the use of oral medications, as the medication lists fail to demonstrate the Veteran was prescribed insulin for his diabetes after June 2014.  A January 2017 Primary Care note shows the Veteran was restarted on Glargine insulin 20 units daily in addition to taking two oral medications. 

In conjunction with the current claim on appeal, the Veteran underwent VA examination in April 2010, November 2012 and July 2016.  At the April 2010 VA examination, the Veteran reported being on an 1800 kilocalorie American Diabetic Association diet and taking Metformin 1000 mg twice daily and NPH insulin 70/30 twice daily.  He denied any restriction of his activities on account of the diabetes.  He denied any episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations.  He said he saw his primary care physician every three months for management of his diabetes and other medical issues.  His reported his weight had been steady since his last visit with his primary care physician in December 2009.  The VA examiner assessed the Veteran to have diabetes mellitus, type II, without any complications therefrom, and it did not impact his ability to work.

At the November 2012 VA examination, the Veteran's diabetes was again noted to be treated with an oral hypoglycemic agent and insulin, but the Veteran did not require regulation of activities to manage his diabetes.  Furthermore, the Veteran did not have any hospitalizations for episodes of ketoacidosis or hypoglycemic reactions.  As for complications of diabetes, it was noted that the Veteran had erectile dysfunction, but did not have retinopathy or nephropathy, due to his diabetes.  The examiner stated that the Veteran's diabetes did not impact his ability to work.

At the July 2016 VA examination, however, the examiner noted that the Veteran's diabetes was only treated with oral hypogylemic agents and restricted diet.  The examiner specifically stated that the Veteran was not currently on insulin and he did not require regulation of activities to manage his diabetes.  He had not required hospitalizations for episodes of ketoacidosis or hypoglycemic reactions, and had no unintentional weight loss.  The examiner stated that the Veteran's diabetes did not impact his ability to work.  As for complications of diabetes, the examiner stated the Veteran has diabetic retinopathy and erectile dysfunction due to his diabetes.  As for his erectile dysfunction, the Veteran reported he was diagnosed with this in 2006 and had been on medication since then that was helpful.  He did not have renal dysfunction or voiding dysfunction due to this condition, and it does not impact his ability to work.  As for his diabetic retinopathy, on examination of his eyes, his corrected distance visual acuity was 20/40 or better bilaterally.  Visual field testing did not demonstrate he had any visual field defect.  The assessment was that the Veteran has retinopathy bilaterally but there is no decrease in visual acuity or other visual impairment, and this condition did not impact his ability to work.  The examiner also noted that the Veteran had diabetic macula edema in the right eye.  

After considering all the evidence, the Board finds that the rating criteria for a disability rating higher than 20 percent for the Veteran's service-connected diabetes under Diagnostic Code 7913 have not been met at any time during the appeal period as the evidence fails to demonstrate that the Veteran's diabetes as required "regulation of activities" such that the 40 percent criteria have been met.  Furthermore, with limited exceptions from August 2014 to December 2016, the evidence fails to demonstrate that the Veteran's diabetes required treatment with insulin and, for that reason as well, the 40 percent rating criteria were not met for that period of time.  

Although the Veteran does not specifically say so, it would appear that he is relying on the "regulation of activity" criterion to obtain the higher disability rating of 40 percent because his treatment with insulin or oral medication is already taken into consideration in the present 20 percent rating.  However, the rating schedule defines "regulation of activities" to mean "avoidance of strenuous occupational and recreational activities."  This definition appears in the parentheses after the phrase "regulation of activities" in the rating criteria for a 100 percent disability rating under DC 7913.  (The Board notes that in reading DC 7913, the 100 percent criteria are listed first, then 60, 40, 20 and 10.)  The evidence of record, however, demonstrates that the Veteran's physicians have actually recommended that he exercise to help him control his diabetes and for weight loss, which is also important to controlling his diabetes.  

The Board finds, therefore, based upon this definition in DC 7913, that the recommendation by the Veteran's treating physicians that he exercise is not "regulation of activities" for purposes of evaluating diabetes because it was intended to increase the Veteran's strenuous activity.  This is clearly the opposite of what the rating criteria require, which is the decrease of strenuous activity.  Consequently, the recommendation to exercise by the Veteran's physicians was clearly meant as a means of helping manage his diabetes by increasing, rather than decreasing, his strenuous activity.
 
The Board notes that, despite his physicians' recommendations to exercise, diet and lose weight, the Veteran's weight has remained fairly stable, only vacillating within a 20-pound range.  However, it is clear from the records that the Veteran's diabetes stayed in better control when he exercised even if he was non-compliant with his diet.  However, it appears the Veteran stopped exercising, as well as stopped watching his diet and, as a result, his diabetes has not been well-controlled in the past several years resulting in the development of complications such as diabetic retinopathy and nephropathy.  The Board notes the Endocrinologist in July 2016 again emphasized to the Veteran the importance of exercise in the treatment of diabetes and advised the Veteran to lose weight by diet and exercise due to his obesity and the impact it was having on his ability to control his diabetes.  Thus, the physician was again recommending the Veteran increase strenuous activity to help control his diabetes rather than avoid it.

Furthermore, the Board acknowledges that the VA treatment records show that the Veteran may have medical conditions that restrict his activities, such as congestive heart failure and a low back disorder with sciatica; however, these conditions have no relation to his service-connected diabetes and, therefore, cannot be the basis for awarding a higher disability rating for that disability.  The Board also acknowledges that the Veteran is service-connected for coronary artery disease/ischemic heart disease that are evaluated as 60 percent disabling; however, service connection is based upon exposure to herbicide agents in the Republic of Vietnam, rather than as secondary to the Veteran's service-connected diabetes.  Consequently, any restriction of activity caused by the Veteran's service-connected coronary artery disease cannot be taken into account in evaluating his service-connected diabetes without impermissible pyramiding.  See 38 C.F.R. § 4.14.  

Furthermore, the medical evidence of record clearly demonstrates that the Veteran is not restricted in his activities due to his service-connected diabetes.  The VA examinations specifically state this fact, and the VA treatment records fail to show that the Veteran's treating physicians have recommended that he avoid strenuous occupational and recreational activities.  

Moreover, the VA treatment records from August 2014 to December 2016 fail to demonstrate that the Veteran's diabetes required the use of insulin for treatment of his diabetes.  Since that time, except for when he was hospitalized a few days in December 2014 and November 2015 for upper respiratory infections and he was given a sliding scale insulin in lieu of his oral hypoglycemic medication, the VA treatment records show the Veteran was only prescribed oral medication to treat his diabetes.  This was further noted on the most recent VA examination in July 2016.  

For these reasons, the Board concludes that the preponderance of the evidence is against finding that a disability rating in excess of 20 percent is warranted for the Veteran's service-connected diabetes as any time during the appeal period.

As the Veteran is also service-connected for noncompensable complications of diabetes, the Board must also consider whether separate, compensable disability ratings are warranted for those disabilities.  

The Veteran is service-connected for erectile dysfunction as related to his service-connected diabetes effective November 20, 2007.  The Board notes that there is not a diagnostic code specifically for erectile dysfunction.  When an unlisted condition is encountered, it is permissible to rate the condition under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  38 C.F.R. § 4.27.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's erectile dysfunction is currently rated by analogy under Diagnostic Code 7522, which provides that deformity of the penis with loss of erectile power warrants a 20 percent rating.  A note to Diagnostic Code 7522 instructs VA to review for entitlement to special monthly compensation under 38 C.F.R. § 3.350.  38 C.F.R. § 4.115b, Diagnostic Code 7522.  In this regard, the Board notes that special monthly compensation under 38 C.F.R. § 3.350 for loss of use of a creative organ was also granted in the December 2010 rating decision, effective the date of service connection for erectile dysfunction.  Therefore, the issue of special monthly compensation is not before the Board. 

In addition, the provisions of 38 C.F.R. § 4.115b, Diagnostic Code 7523, allows for a noncompensable (0 percent) rating for atrophy of one testicle, and a rating of 20 percent for atrophy of both testicles. 

Where the schedular criteria does not provide for a noncompensable evaluation, such an evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31. 

In this case, it appears the Veteran was diagnosed to have diabetes around 1997.  Erectile dysfunction was noted for the first time on VA examination in November 2012, although an actual examination for erectile dysfunction was not conducted until July 2016.  He reported at the July 2016 VA examination that he was diagnosed to have erectile dysfunction in 2006 and has been treated with medication since then, which has helped.  The earliest available VA treatment records show an established diagnosis of erectile dysfunction treated with medication.  The VA treatment records during the appeal period do not show any direct treatment for this condition, just that the Veteran was prescribed with continuous medication for this condition.  

On VA examination in July 2016, no physical examination of the Veteran's penis, testes and epididymis was conducted at his request, but the Veteran reported normal anatomy with no penile deformity or abnormality.  The VA examiner remarked that the Veteran had no renal or voiding dysfunction as a result of his erectile dysfunction, and this condition did not impact the Veteran's ability to work.

After considering the above evidence, the Board finds that a separate compensable disability rating for erectile dysfunction has not been warranted at any time during the appeal.  The Board acknowledges that the November 2012 and July 2016 VA examinations do not specifically note that the Veteran does not have a penile deformity as the examiners did not actually examine the Veteran.  The Board finds, however, that the examiners' failure to note any deformity, especially the July 2016 examiner's failure, is based upon the Veteran's self-report of having normal anatomy and, therefore, is sufficient evidence to indicate that no deformity of the penis was present at the time of the examination.  Consequently, the preponderance of the evidence is against finding that a compensable disability rating is warranted for the Veteran's service-connected erectile dysfunction.

As for his diabetic retinopathy with right eye macula edema, the Board notes that service connection was granted effective April 4, 2013.  This effective date was based upon the date the RO stated the VA treatment records first showed retinopathy.  However, the Board notes that the VA treatment records actually show that nonproliferative diabetic retinopathy (NPDR) was first noted in a November 2011 Optometry treatment note.

The Veteran's diabetic neuropathy with right eye macula edema is evaluated under DC 6006, which is applicable to retinopathy or maculopathy.  This DC provides for ratings under a general rating formula that requires evaluation on the basis of either visual impairment due to the particular condition or incapacitating episodes, whichever results in a higher evaluation.  38 C.F.R. § 4.79, General Rating Formula for Diagnostic Codes 6000 through 6009.  An incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  Id., Note. 

Generally, impairment of visual acuity is determined based on corrected distant vision.  38 C.F.R. § 4.76(b).  A noncompensable rating is assigned when vision is corrected to 20/40 in both eyes.  There is no rating for visual acuity better than that.  38 C.F.R. § 4.79. 

Visual impairment can also be rated based on impairment of visual field or muscle function, such as diplopia.  38 C.F.R. §§ 4.77  & 4.78.  In accordance with 38 C.F.R. § 4.31, diplopia that is occasional or correctable with spectacles is noncompensable.  38 C.F.R. § 4.79, DC 6090, Note.

The November 2011 Optometry note that first diagnosed nonproliferative diabetic neuropathy (NPDR) noted it to be moderate, left greater than right, with corrected distant visual acuity of 20/25 in the right eye and 20/20 in the left eye.  

On eye examination in April 2013, the Veteran was noted to have mild to moderate NPDR with trace edema of the right macula.  Distance visual acuity was corrected to 20/25 in the right eye and 20/20 in the left eye, and visual fields were full bilaterally with diplopia noted at two inches out and three inches in.  The Veteran was educated on the importance of good blood sugar control and the need to monitor his vision at home and return if there were any changes.

On follow up eye examination in May 2014, the Veteran was found to have moderate to severe NPDR bilaterally with macular edema in the right eye with a positive Amsler and macular thickening of the right eye.  Distance visual acuity was corrected to 20/30 bilaterally, and visual fields were full bilaterally without diplopia.  The Veteran was strongly educated on the importance of follow up and risks of NPDR.  

On Optometry evaluation in August 2015, the Veteran's NPDR was noted to be severe and he was referred to Ophthalmology who has been treating him ever since but has characterized his NPDR as mild to moderate rather than severe.  Distance visual acuity was corrected to 20/30 in the right eye and 20/20 in the left eye, and visual fields were full bilaterally without diplopia.

In December 2015, his Ophthalmologist noted that an optical CT scan in October 2015 showed moderate NPDR bilaterally.  Corrected distance visual acuity was 20/25 bilaterally with normal visual fields bilaterally.  

The Veteran underwent VA examination in August 2016 as a result of which he was diagnosed to have diabetic retinopathy, right greater than left, with diabetic macular edema in the right eye.  The examiner reported the Veteran's corrected distance visual acuity was 20/40 or better bilaterally.  No visual field defect was noted upon testing.  The examiner stated that there was no decrease in visual acuity or other visual impairment on examination.

On follow up ophthalmologic examination in September 2016, there was no change in the Veteran's diabetic retinopathy although a slight decrease was noted in the Veteran's corrected distance visual acuity to 20/50 in the right eye and 20/40 in the left eye.  However, his physician related this decrease in visual acuity to either the progression of the Veteran's bilateral cataracts or a refractive error.  

The Board notes that, under DC 6066, corrected distance vision in one eye of 20/50 with 20/40 in the other warrants a 10 percent disability rating.  38 C.F.R. § 4.79.  In order for the Board to apply the decrease in visual acuity shown at the July 2016 eye examination to assign a compensable disability rating for the Veteran's diabetic retinopathy, the physician must identify that this disease is responsible for the visual impairment found.  38 C.F.R. § 4.75(b).  As the Veteran's physician did not identify the Veteran's service-connected diabetic neuropathy as being responsible for the decrease in visual acuity, but rather nonservice-connected cataracts or refractive error, the Board may not use this decrease in visual acuity to award a compensable disability rating for the Veteran's service-connected diabetic retinopathy.

The Board finds that preponderance of the evidence is against finding that the Veteran's diabetic retinopathy warrants a compensable rating at any point during the period on appeal.  The Veteran's service-connected diabetic retinopathy has not cause impairment of the Veteran's central visual acuity at any point poor enough (worse than 20/40 corrected distance vision in either eye) to warrant a compensable rating.  There is no evidence of any incapacitating episodes as a result of diabetic retinopathy.  Moreover, there is no evidence of impairment of visual fields or other disorder significant enough to warrant a compensable rating under any potentially applicable Diagnostic Code.  The single episode of diplopia noted in April 2013 is considered to be no more than "occasional," and, as noted above, is non-compensable.  

Other Considerations

The Board must address whether referral for extra-schedular consideration is warranted under 38 C.F.R. § 3.321 (b)(1), either for the individual disability on appeal or for the combined effects of multiple service-connected disabilities "only when that issue is argued by the claimant or reasonably raised by the record."  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  If extra-schedular consideration is raised, then the Board must undertake the three-part Thun test for referral.  Id.  

"The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  First, there must be "a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Id.   "[I]f the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is adequate and no referral is required."  Id.   

However, "if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as ... 'marked interference with employment' and 'frequent periods of hospitalization.'"  Id. at 115-16 (quoting § 3.321(b)(1)).  If the first two steps are satisfied, then the third step is referral of the case to the Under Secretary for Benefits or the Director of Compensation and Pension Service for "a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating."  Id. at 116.

In the present case, however, the Board finds that consideration of extra-schedular referral is not warranted as the Veteran has not asserted, nor does the evidence of record reasonably raise, the issue of whether his service-connected diabetes with erectile dysfunction and diabetic retinopathy with right eye macula edema presents exceptional or unusual circumstances or that the rating schedule is inadequate when considered individually or in combination with his other service-connected disabilities.  Doucette v. Shulkin, 28 Vet. App. 366, 370 (2017), citing to Yancey v. McDonald, 27 Vet. App. 484, 493 (2016); Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006); Smallwood v. Brown, 10 Vet. App. 93, 98 (1997).  Thus, the Board finds that no further discussion is necessary.

Likewise, the Board finds that the Veteran has not claimed, nor does the evidence of record show, that he is unable to obtain or sustain a substantially gainful occupation due to his service-connected diabetes with erectile dysfunction and diabetic retinopathy with right eye macula edema.  Thus, the Board finds that the issue of entitlement to a total disability rating due to individual unemployability (TDIU) has not been raised, and no further discussion is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).



ORDER

Entitlement to a disability rating in excess of 20 percent for service-connected diabetes mellitus, type II, with noncompensable erectile dysfunction and diabetic retinopathy with right eye macular edema is denied.


REMAND

The Board finds that remand of the Veteran's claim for a separate compensable disability rating for service-connected diabetic nephropathy is warranted for additional development.

Service connection for diabetic nephropathy was established in the March 2017 rating decision effective January 7, 2017 and evaluated as noncompensable.  In the rating decision, the RO stated that:  "A review of your Northport VAMC outpatient treatment records indicates that on January 7, 2017, you were diagnosed with nephropathy which the examiner described as due to your diabetes.  Your Northport treatment records indicate that your nephropathy is stable at this time."  

The Board finds, however, that the first diagnosis of nephropathy is seen in a July 28, 2016 Endocrinology consultation note, which notes there was positive microalbuminuria in October 2015.  (The Board also notes that the VA treatment records show the Veteran has had positive microalbuminuria findings on laboratory testing since February 2003, which has been treated with an ace-inhibitor medication since that time.)  The assessment was "Nephropathy stable, seeing nephrology."  There are no treatment notes in these VA records available showing the Veteran was receiving treatment in the Nephrology Clinic, but there are notes in January 2017 showing he was preparing for a consultation there.  On January 10th, he was sent a letter advising him that he was required to have additional blood work and a kidney sonogram done prior to having a Nephrology consultation.  He was sent a second letter on January 18th advising him that Nephrology was trying to reach him and he needed to contact them for a consult date.  However, there is no record of any such consultation in the claims file.

The latest VA treatment records were received in January 2017 and cover the period of February 2013 to January 2017.  These records show that, in the latter half of 2015, the Veteran's creatinine and BUN levels began to become chronically elevated and, even though his creatinine was sometimes just within normal limits, his BUN was most often high.  In March 2016, his levels were just within normal limits but his BUN was high again just month later, although his creatinine stayed just within normal limits.  In October 2016, the Veteran was seen for follow-up in Endocrinology and blood work was done.  He was called a few days later because of concern that his renal functioning had significantly worsened because his creatinine had dropped from 1.5 to 2.1 mg/dL and his BUN had risen to 62 mg/dL in a matter of 4 days.  He was told to hold most of his medications and go to the emergency room to have been reevaluated.  He did so the next day and his creatinine had gone back down to 1.4, which was still high, but at the level it had been previously.  His BUN had gone down as well but only to 35 mg/dL. 

In addition, these records show the Veteran's eGFR (estimated glomerular filtration rate.  These VA treatment records show the Veteran's eGFR went from 67.4 in September 2014 down to 55.2 in July 2015.  It went back up to 60.6 in August 2015 and stayed above 60 until October 2016.  On October 13, 2016, his eGFR was 50.7, but it had dropped to 31.8 on October 17th, the day when his creatinine and BUN levels were noted to have increased drastically and a worsening in his renal functioning was questioned.  On retesting on October 22nd, his eGFR was back up to 50.7.  

The Board notes that the rating criteria for a 60 percent disability rating for renal dysfunction, upon which diabetic nephropathy is rated, include "definite decrease in kidney function."  38 C.F.R. § 4.115a, 4.115b, DC 7541.  The evidence of elevated levels of microalbuminuria, creatinine and BUN, as well as the lower eGFR rates may be evidence demonstrating that the Veteran has decrease in kidney function, but the rating criteria itself does not define what this means.  Consequently, a medical opinion is needed to determine whether the evidence demonstrates whether the Veteran's diabetic nephropathy is productive of "definite decrease in kidney function."

The Board notes that the Veteran underwent VA examination for his service-connected diabetes in July 2016; however, the VA examiner did not acknowledge that the Veteran had diabetic nephropathy as a complication of his diabetes.  Consequently, the Veteran's diabetic nephropathy has not been examined for rating purposes.  Thus, this examination provides no useful data for evaluating the Veteran's diabetic nephropathy.

Based on the foregoing, the Board finds that remand is necessary to obtain updated VA treatment records since January 2017, especially any treatment records relating to treatment for the Veteran's diabetic nephropathy and any Nephrology consultation and follow up visits.  In addition, remand is necessary to obtain a VA examination to determine the nature and severity of the Veteran's diabetic nephropathy.

Accordingly, this case is REMANDED for the following:

1. Associate with the Veteran's claims file his VA treatment records from January 2017 to the present from the VA Medical Center in Northport, New York, especially any records relating to treatment for his service-connected diabetic nephropathy and treatment in the Nephrology Clinic.

2. When the above development has been accomplished and any available evidence has been obtained, the Veteran should be scheduled for a VA examination to ascertain the severity of the Veteran's service-connected diabetic nephropathy.  The claims file must be provided to the examiner for review in conjunction with the examination.  The examiner should provide a complete rationale for all conclusions and opinions.

All necessary tests and/or studies should be conducted in order to ascertain the severity of the Veteran's service-connected diabetic nephropathy.  The examiner should elicit information as to the frequency, duration, and severity of any associated symptomatology, and loss of function in daily activities, including work and physical activity.  The examiner should provide an opinion as to whether the Veteran's service-connected diabetic nephropathy has been or is productive of "definite decrease in kidney function."

3.  Thereafter, readjudicate the Veteran's claim.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


